PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
David Alan Finkelstein et al.
Application No. 16/712,342
Filed: 12 Dec 2019
For: SYSTEM AND METHOD TO ACCESS CASUALTY HEALTH INFORMATION IN AN EMERGENCY SITUATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 19, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final office action mailed June 1, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 2, 2021.  A Notice of Abandonment was mailed on December 27, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and terminal disclaimer, (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the reply is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.







This application is being referred to Technology Center 2668 for appropriate action in the normal course of business for processing of the reply received April 19, 2022.





/KIMBERLY A INABINET/Paralegal Specialist, OPET